Exhibit 10.29

DENDREON CORPORATION

(RESTRICTED) STOCK AWARD AGREEMENT

Pursuant to the (Restricted) Stock Award Grant Notice (“Grant Notice”) and this
Stock Award Agreement (“Agreement”) is entered into as of date on grant notice,
between Dendreon Corporation, a Delaware corporation (the “Company”), and you
(the “Participant”).

WHEREAS, the Company desires to award restricted stock to Participant under the
Company’s 2002 Broad Based Equity Incentive Plan (the “Plan”), and Participant
desires to accept the award, subject to the terms and conditions of this
Agreement and the Plan;

WHEREAS, the grant of restricted stock to Participant has been duly authorized
by all necessary corporate action.

NOW, THEREFORE, in consideration of Participant’s past services to the Company,
and for such other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1 Restricted Stock Award. Subject to the terms and conditions of this Agreement,
the Company hereby grants to Participant shares of restricted stock at a
purchase price as set forth on the grant notice. The restricted stock is subject
to forfeiture to the Company as set forth in Section 2 below.

 

2 Forfeiture Restriction.

 

  2.1 The restricted stock shall vest according to the grant notice.

 

  2.2 Except as provided in a Participant’s employment agreement with the
Company, if Participant’s continuous service with the Company or any Subsidiary
terminates for any reason or for no reason, with or without cause, any unvested
restricted stock shall be forfeited to the Company.

Notwithstanding the above, in the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than 50% of the Company’s outstanding voting power of
the surviving entity (or its parent) following the consolidation, merger or
reorganization or (iii) any transaction (or series of related transactions
involving a person or entity, or a group of affiliated persons or entities) in
which in excess of fifty percent (50%) of the Company’s outstanding voting power
is transferred, then the obligations with respect to restricted stock governed
by this Agreement shall be assumed by any surviving corporation or acquiring
corporation or such corporation shall substitute similar stock awards (including
an award to acquire the same consideration paid to the stockholders in such
sale, consolidation, merger or other transaction described herein). In the event
any surviving corporation or acquiring corporation refuses to assume the
obligations with respect to the restricted stock governed by this Agreement or
to substitute similar stock awards, then with respect to restricted



--------------------------------------------------------------------------------

stock held by you pursuant to this Agreement and provided your continuous
service to the Company has not terminated, the vesting of such restricted stock
shall be accelerated in full. In the event your continuous service to the
Company has terminated at or prior to such event, your restricted stock covered
by this Agreement shall be forfeited.

 

3 Restriction on Transfer. Participant shall not sell, assign, pledge, or in any
manner transfer unvested restricted stock, or any right or interest in unvested
restricted stock, except by will or the laws of descent and distribution. Any
sale or transfer, or purported sale or transfer, of unvested restricted stock,
or any right or interest in unvested restricted stock, in violation of this
Section 3 shall be null and void. The Company will not be required (a) to
transfer on its books any restricted stock that have been sold or transferred in
violation of any of the provisions set forth in this Agreement or (b) to treat
as the owner of such restricted stock or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such restricted stock
purport to have been so transferred.

 

4 Tax Withholding.

 

  4.1 If Participant makes a timely election under Section 83(b) of Code,
Participant acknowledges that, as of the date of such grant, the value of the
restricted stock will be treated as ordinary compensation income for federal and
(if applicable) state income and FICA tax purposes, and that Participant will be
required to pay to the Company an amount equal to the withholding taxes on this
income amount.

 

  4.2 If Participant does not make a timely election under Section 83(b) of the
Code, Participant acknowledges that, at the time the restricted stock vests, the
value of such vested restricted stock will be treated as ordinary compensation
income for federal and (if applicable) state income and FICA tax purposes, and
that the Company will be required to withhold taxes on this income amount.
Promptly following each vesting date, the Company will notify Participant of the
required withholding amount. Within ten days of such notice, Participant may
elect to pay to the Company the required withholding amount by surrendering to
the Company for cancellation restricted stock or other shares of the Company’s
common stock valued at the closing market price for the Company’s common stock
on the vesting date of such restricted stock. At any time prior to the date of
vest, the Participant may elect to do a cash transfer, sell-to-cover,
same-day-sale or payroll deduction through the Company’s selected brokerage
firm. If the Participant fails to make a timely election prior to the date of
vest, the Company is authorized to automatically effect a sell-to-cover
transaction, or net share withholding, for applicable taxes due and owing by
Participant upon the date of vest.

 

  4.3 To the extent the Company is required to withhold any federal, state,
local or foreign tax in connection with the issuance or vesting of any
restricted stock or other amounts pursuant to this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the delivery of the shares to Participant that Participant shall
pay the tax in cash or make provisions that are satisfactory to the Company for
the payment thereof.

 

- 2 -



--------------------------------------------------------------------------------

  4.4 Participant acknowledges having reviewed with his/her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Participant understands that Participant (and not the Company)
shall be responsible for his/her own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement. Participant
understands that Section 83 of the Code taxes as ordinary income to him/her the
fair market value of the Common Shares as of the date any restrictions on the
shares lapse.

 

5 Rights in Shares. Upon the execution and delivery of this Agreement, the award
of the restricted stock shall be completed and Participant shall be the owner of
the restricted stock with all voting and other rights of a shareholder, except
as limited by this Agreement; provided, however, that such restricted stock, and
any additional Common Shares that Participant may become entitled to receive
pursuant a share dividend, a merger, consolidation, separation or reorganization
or any other change in the capital structure of the Company, shall be subject to
the same restrictions as the restricted stock covered by this Agreement.
Participant acknowledges and agrees that any such restricted stock may be held
in book entry form directly registered with the transfer agent or in such other
form as the Company may determine. Upon any forfeiture of the restricted stock
covered by this Agreement, the Company shall have the right to cancel the
restricted stock in accordance with this Agreement without any further action by
Participant. Upon any failure of Participant to pay required withholding, the
Company shall have the right to cancel vested restricted stock with a value
equal to the required withholding amount without any further action by
Participant.

 

6 Issuance of Restricted Stock. The restricted stock shall be registered in
Participant’s name and shall be fully paid and nonassessable, and shall be
endorsed with an appropriate legend referring to the restrictions set forth in
this Agreement. During the period in which the restrictions on transfer and risk
of forfeiture provided in this Agreement are in effect, any certificates
representing the restricted stock shall be retained by the Company, together
with the accompanying stock power endorsed in blank by Participant.

 

7 Termination. This Agreement will terminate on the earlier of (i) the date any
unvested shares of restricted stock are forfeited under Section 2 or (ii) the
date all shares of restricted stock become nonforfeitable under Section 2.

 

8 No Employment Agreement. Nothing in this Agreement shall confer upon
Participant any right to be employed by the Company or to continue to provide
services to the Company, or affect in any manner the right or power of the
Company, or a parent or subsidiary of the Company, to terminate Participant’s
service as an employee of the Company at any time for any reason, with or
without cause.

 

- 3 -



--------------------------------------------------------------------------------

9 Miscellaneous.

 

  9.1 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

  9.2 Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.

 

  9.3 Rights and Benefits. The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company’s successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
Participant’s heirs, executors, administrators, successors and assigns.

 

  9.4 Applicable Law. This Agreement shall be governed by the law of the State
of Washington, without giving effect to conflict of law considerations. In no
event shall punitive or exemplary damages or attorney’s fees be awardable.

 

  9.5 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Participant at the address of Participant in the Company’s records, or at
such other address as such party may designate.

 

  9.6 Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment will adversely affect the rights of
Participant under this Agreement without Participant’s consent.

 

  9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

  9.8 Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to Participant. This Agreement and the Plan
shall be administered in a manner consistent with this intent.

 

  9.9

Data Protection. By signing below, Participant consents that the Company may
process Participant’s personal data, including name, Social Security number,
address and number of shares of restricted stock (“Data”) exclusively for the
purpose of performing this Agreement, in particular in connection with the

 

- 4 -



--------------------------------------------------------------------------------

  restricted stock awarded to Participant. For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

  9.10 Defined Terms. Defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.

 

- 5 -